 1                                                                                          MGD

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Donald B. Sawyer,                                No. CV-17-02322-PHX-DJH (BSB)
10                         Plaintiff,                 ORDER
11   v.
12
     Arizona Department of Corrections, et
13   al.,
14                         Defendants.
15
16          Plaintiff Donald B. Sawyer, who is currently confined in the Arizona State Prison
17   Complex (ASPC)-Lewis, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983.
18   (Doc. 13.) Pending before the Court is Plaintiff’s Motion to Dismiss this case without
19   prejudice to refiling at a later date. (Doc. 57.) Also before the Court are Magistrate Judge
20   Bridge S. Bade’s Reports and Recommendations (R&Rs) that Plaintiff’s claims against
21   Defendants Mendes, Braveheart, Monteveros, Putnam, Horne, McGee and Reese be
22   dismissed without prejudice for failure to serve. (Docs. 47, 49.)
23          The Court will adopt the R&Rs and dismiss Defendants Mendes, Braveheart,
24   Monteveros, Putnam, Horne, McGee and Reese without prejudice. The Court will also
25   grant Plaintiff’s Motion to Dismiss and dismiss this action without prejudice. The Court
26   will deny as moot the remaining Defendants’ Motion for an Order for Plaintiff to Appear
27   at Deposition. (Doc. 56.)
28   ....
 1   I.     Reports and Recommendations
 2          This Court “may accept, reject, or modify, in whole or in part, the findings or
 3   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
 4   the district judge must review the magistrate judge’s findings and recommendations de
 5   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
 6   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Klamath Siskiyou Wildlands
 7   Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d 1027, 1032 (9th Cir. 2009) (the district court
 8   “must review de novo the portions of the [magistrate judge’s] recommendations to which
 9   the parties object”). District courts are not required to conduct “any review at all . . . of
10   any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985)
11   (emphasis added).
12          No party has filed an objection to the R&Rs. The Court is therefore not obligated
13   to review the R&Rs. See Reyna-Tapia, 328 F.3d at 1121; Fed. R. Civ. P. 72(b)(3) (“[t]he
14   district judge must determine de novo any part of the magistrate judge’s disposition that
15   has been properly objected to”). Nevertheless, the Court has reviewed Judge Bade’s R&Rs
16   and incorporates and adopts them.         Accordingly, Defendants Mendes, Braveheart,
17   Monteveros, Putnam, Horne, McGee and Reese are dismissed from this action without
18   prejudice for failure to serve.
19   II.    Plaintiff’s Motion to Dismiss
20          On January 11, 2019, Plaintiff filed the pending Motion to Dismiss. (Doc. 57.)
21   Defendants responded that they do not object to dismissal of this matter without prejudice.
22   (Doc. 58.)
23          On January 22, 2019, the Court, in an abundance of caution, ordered Plaintiff to file,
24   within 14 days, either a notice of intent to proceed with his Motion to Dismiss or a notice
25   of withdrawal of his Motion to Dismiss. (Doc. 59.) Plaintiff did not respond to the Order
26   and the time for doing so has expired.
27          Federal Rule of Civil Procedure 41(a)(2) provides that if the opposing party has
28   served either an answer or a motion for summary judgment, “an action may be dismissed



                                                 -2-
 1   at the plaintiff’s request only by court order, on terms that the court considers proper.” “A
 2   district court should grant a motion for voluntary dismissal under Rule 41(a)(2) unless a
 3   defendant can show that it will suffer some plain legal prejudice as a result.” Smith v.
 4   Lenches, 263 F.3d 972, 975 (9th Cir. 2001). Here, Defendants do not object to dismissal
 5   of this action without prejudice. Accordingly, the Court will grant Plaintiff’s motion and
 6   dismiss the action without prejudice. See Fed. R. Civ. P. 41(a)(2) (unless otherwise
 7   ordered, dismissal is without prejudice).
 8          IT IS ORDERED:
 9          (1)     The Reports and Recommendations (Docs. 47, 49) are adopted, and
10   Defendants Mendes, Braveheart, Monteveros, Putnam, Horne, McGee and Reese are
11   dismissed from this action without prejudice for failure to serve.
12          (2)     The reference to the Magistrate Judge is withdrawn as to Plaintiff’s Motion
13   to Dismiss (Doc. 57) and the Motion is granted. The First Amended Complaint and this
14   action are dismissed without prejudice. The Clerk of the Court must enter judgment
15   accordingly.
16          (3)     Defendants’ Motion for an Order for Plaintiff to Appear at Deposition (Doc.
17   56) is denied as moot.
18          Dated this 21st day of February, 2019.
19
20
21                                                Honorable Diane J. Humetewa
22                                                United States District Judge

23
24
25
26
27
28



                                                 -3-
